DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non Final Office Action responsive to the Pre-Brief Appeal Conference decision to reopen prosecution on 2/11/2021.
Claims 8-15, 21-32 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10, 11, 14, 21, 22, 23, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US 2018/0032734) in view of Kato et al. (US 2018/0239896).

With respect to claim 8, Gunti discloses: A method for securely launching a hypervisor, comprising: accessing a set of instructions that are used to launch binary code (Fig. 3, labels 304 and 306, “boot loader” is interpreted as Applicant’s “set of instructions”, [0015]); 

when the set of instructions
Gunti does not specifically disclose the set of instructions are used to launch a hypervisor.
However, Gunti discloses that the UEFI in a virtualization environment is used to securely launch the boot loader and hypervisor kernel ([0004]). That the booting process ensures integrity for all binaries that execute in the computer system ([0015]). The boot loader upon being validated and verified launches the kernel ([0016], [0017]). That hypervisors as a hardware abstraction layer can be utilized ([0036])
Furthermore, Kato discloses that the hypervisor is launched by a boot loader of the processing unit loading firmware ([0038], lines 10-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate a boot loader that launches the hypervisor as disclosed by Kato into Gunti because Gunti discloses the use of hypervisor kernels and Gunti’s boot loader launches kernels as well. One of ordinary skill in the art would realize that the launching of a kernel by the boot loader would also incorporate the launching of a hypervisor if the hypervisor is used as a hardware abstraction layer, due the fact that the hypervisor resides in kernel space and not user space.

With respect to claim 9, Gunti discloses: wherein the set of instructions are binary code ([0015], line 4, line 12, the boot loader is a binary as it is executed during the booting process).  

With respect to claim 10, Gunti discloses: validating one or more hardware components that will execute the set of instructions ([0015], lines 7-10).  

With respect to claim 11, Gunti discloses: wherein the one or more hardware components is a boot processor (id., Fig. 1, computer system “100” includes “CPU”).  

With respect to claim 14, Gunti discloses: wherein the security credential is a signature ([0016]).  

With respect to claims 21-24, 27, they recite similar limitations as claims 8-11, 14, respectively, and are therefore rejected under the same citations and rationale. Claims 21 and 23 furthermore recite that the stored instructions are “securely” stored. The boot loader is securely stored because it is not launched prior to verifying that the boot loader is authentic (see e.g. Fig. 3, Gunti).

With respect to claim 29, it recites similar limitations as claim 8 and is therefore rejected under the same citations and rationale. Claims 29 furthermore recites that the stored .

Claims 12, 13, 25, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US 2018/0032734) in view of Kato et al. (US 2018/0239896) further  in view of Wang et al. (US 2013/0318595).

With respect to claim 12, Gunti and Kato do not specifically disclose: providing access to additional instructions that are used to launch the hypervisor.
However, Wang discloses: providing access to additional instructions that are used to launch the hypervisor ([0060], [0061]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the additional instructions to ensure that security problems that threaten hypervisors may not threaten the virtual machines as well by ensuring the hypervisors are validated and authenticated.

With respect to claim 13, Wang discloses: wherein the additional instructions are stored in a separate storage location from the set of instructions ([0045], [0054], examiners note: if they are stored in the same location, one will overwrite the other. Therefore, they would have to be stored in at least separate memory locations/addresses to preserve their respective functionalities).  


   
With respect to claim 30, Wang discloses: wherein the security credential is specified by a manufacturer of hypervisor ([0034], line 12).  

Claims 15, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US 2018/0032734) in view of Kato et al. (US 2018/0239896) further  in view of Zimmer et al. (US 2009/0249053).

With respect to claim 15, Gunti and Kato do not specifically disclose: determining whether the hypervisor was securely launched.  
However, Zimmer discloses: determining whether the hypervisor was securely launched ([0027]-[0032], examiner’s note: the hypervisor launched in the early phase is validated to provide early protection. A successive hypervisor would not be invoked in the hypervisor launched in the early phase does not pass validation. Therefore, the launch of the successive hypervisor is an indication that the hypervisor in the early phase was securely launched).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zimmer to protect the platform at earlier phases from sophisticated malware attacks ([0003], Zimmer).



With respect to claim 31, Gunti and Kato do not specifically disclose: generating a nested hypervisor when the security credential has been validated.
However, Zimmer discloses: generating a nested hypervisor when the security credential has been validated ([0027]-[0032], examiner’s note: the hypervisor launched in the early phase is validated to provide early protection. A successive hypervisor would not be invoked in the hypervisor launched in the early phase does not pass validation. Therefore, the launch of the successive hypervisor is an indication that the hypervisor in the early phase was securely launched).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zimmer to protect the platform at earlier phases from sophisticated malware attacks ([0003], Zimmer).
  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gunti et al. (US 2018/0032734) in view of Kato et al. (US 2018/0239896) further  in view of Thomas et al. (US 9032400).

With respect to claim 32, Gunti and Kato do not specifically disclose: reinitializing the hypervisor when it is determined that the security credential was not validated.
	However, Thomas discloses: reinitializing the hypervisor when it is determined that the security credential was not validated (col. 6, lines 28-44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WISSAM RASHID/Primary Examiner, Art Unit 2195